ALPERT FAMILY DEVELOPMENT, LLC, and ARNOLD ALPERT, Appellants,
v.
ELYSIUM GROUP US HOLDINGS INCORPORATED, a Delaware company, Appellee.
No. 4D08-2583.
District Court of Appeal of Florida, Fourth District.
June 24, 2009.
Adam G. Heffner of Adam G. Heffner, P.A., Boca Raton, for appellants.
Gerry S. Gibson, L. Martin Reeder, Jr., and Dolly Voorhees Davis of Reeder & Reeder P.A., Jupiter, for appellee.
PER CURIAM.
Affirmed.
MAY, DAMOORGIAN, JJ., and TUTER, JACK, Associate Judge, Concur.
Not final until disposition of timely filed motion for rehearing.